Citation Nr: 0124801	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  01-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for 
thrombophlebitis of the left lower extremity, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for varicose veins 
of the right lower extremity with thrombophlebitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This appeal arises from an August 2000 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO), which granted 
an increased evaluation for the veteran's service-connected 
thrombophlebitis of the left lower extremity.  The rating of 
this disability was raised from 30 percent to 40 percent 
disabling.  However, the RO denied an increased evaluation 
for the service-connected varicose veins of the right lower 
extremity with thrombophlebitis, which was evaluated as 30 
percent disabling.  The veteran appealed the evaluations of 
these disabilities.


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issues on appeal, so far as the Board determines below, 
has been obtained.

2.  The veteran's service-connected thrombophlebitis of the 
left lower extremity was characterized by persistent edema 
and stasis pigmentation without intermittent ulceration from 
May 1999 to October 30, 2000.

3. The veteran's service-connected thrombophlebitis of the 
left lower extremity was characterized by persistent edema, 
stasis pigmentation, and persistent ulceration beginning 
October 30, 2000.

4. From October 30, 2000, to August 22, 2001, the veteran was 
unable to maintain employment due to a service-connected 
disability rated 60 percent disabling.

4.  The veteran's service-connected varicose veins of the 
right lower extremity with thrombophlebitis are characterized 
by aching and fatigue with symptoms relieved by compression 
hosiery.


CONCLUSIONS OF LAW

1.  A 40 percent evaluation, but not more, is warranted for 
thrombophlebitis of the left lower extremity prior to October 
30, 2000.  38 U.S.C.A. §§ 1155; 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.10, 4.14, 4.21, 4.104, 
Diagnostic Code 7121 (2001).

2.  A 60 percent evaluation, is warranted for 
thrombophlebitis of the left lower extremity from October 30, 
2000.  38 U.S.C.A. §§ 1155; 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.10, 4.14, 4.21, 4.104, Diagnostic 
Code 7121 (2001).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities were 
met from October 30, 2000, to August 22, 2001.  38 U.S.C.A. 
§§ 1155; 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§4.16 (2001).

4.  An evaluation in excess of 30 percent disabling, is not 
warranted for varicose veins of the right lower extremity 
with thrombophlebitis.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
38 C.F.R. §§ 4.3, 4.10, 4.14, 4.21, 4.104, Diagnostic Codes 
7120, 7121 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating decision of May 1970, the RO granted service 
connection for varicose veins of the right leg.  

In March 1979, the RO granted service connection for 
thrombophlebitis of the right and left lower extremities, 
which was determined to have been the result of the veteran's 
service-connected varicose veins.  Each extremity was 
evaluated as 10 percent disabling

A rating decision of June 1993 increased the evaluation of 
these disorders.  The thrombophlebitis of the left leg was 
increased to 30 percent disabling under Code 7121 effective 
from February 1980, and the evaluation of the 
thrombophlebitis and varicose veins of the right leg were 
combined for a 30 percent rating under Code 7121 effective 
from March 1991.

The veteran filed a claim for increased evaluations of his 
service-connected leg disorders in May 2000.  

The veteran's VA outpatient records dated from June 1999 to 
May 2000 were associated with the claims file in June 2000.  
In July 1999, it was noted that the veteran was taking 
anticoagulation medication and was compliant with his 
warfarin therapy.  

A VA general physical examination was performed in September 
1999.  It was noted that the veteran wore a compression 
stocking that went up to his breast.  Because of the 
veteran's reluctance to remove the stocking, the examiner 
noted he could not do a good examination of his rashes or 
lower extremities.  

On follow-up visits in October, November, and December 1999, 
the veteran reported continued leg pain.  However, he denied 
any symptoms of a "bleed" or an embolic event.  He 
reportedly was in compliance with his anticoagulation 
treatment.  A general physical check-up was afforded the 
veteran in December 1999.  He acknowledged doing relatively 
well.  However, he complained of weakness and aching in both 
legs.  The veteran indicated that the left leg felt worse 
then the right.  It was noted that the veteran wore a 
stocking up to his abdomen.  He asserted that his left lower 
extremity would become more swollen than this right and had 
broken veins.  He claimed to have superficial ulceration on 
his left thigh.  However, the veteran declined to remove his 
stocking for a physical examination of his extremities due to 
the lengthy time it would take to remove and put back on.  On 
ambulation, the veteran had a waddling gait that was slow.  
Outpatient follow-up in February and March 2000 noted that 
the veteran denied any bleeding or unusual pain, swelling, or 
discoloration.

During a general physical check-up in March 2000, the veteran 
complained of feeling very drained and fatigued after he had 
removed his Jobst stocking.  He noted that he had to rely on 
railings when walking up stairs.  Overall, he claimed to be 
doing very well.  He continued to work as a postal employee 
and was on his feet all day.  He claimed that he could walk 
three blocks without any problems.  The veteran indicated 
that he had no problems as long as he wore his Jobst 
stocking.

A physical therapy consultation of April 2000 revealed that 
the veteran demonstrated bilateral weakness in his lower 
extremities.  The therapist indicated that this weakness was 
difficult to quantify due to the veteran's sub-maximal effort 
during strength testing and/or hypersensitivity to light 
touch.  It was opined that the veteran's weakness and 
deconditioning had resulted in decreased tolerance for daily 
activities, especially during stair climbing late in the day.  
An outpatient record of May 2000 noted the veteran's 
assertion that he was in compliance with his vascular 
treatment.  He denied any bleeding or unusual pain or 
swelling in his legs.  It was indicated that due to a diet 
the veteran had lost 42 pounds since December.  

A VA vascular examination was afforded the veteran in June 
2000.  He reported that his last deep venous thrombosis was 
diagnosed were in 1970.  The veteran claimed that he had been 
on anticoagulation medication for the past ten years along 
with varicose veins in the right leg.  The veteran complained 
of increased pain in his legs and a decreased ability to 
function, pain in both knees, throbbing/burning sensation in 
the right lateral thigh and the entire length of the left 
leg.  He reported that these symptoms could to some extent be 
alleviated with the use of medication.  He used Jobst 
stockings which were worn daily.  He used multiple topical 
ointments to treat his leg sores.

The veteran noted that he currently worked for the U. S. 
Postal Service.  He asserted that this job required him to 
walk, sit, and stand for eight hours a day and that his 
disabilities had not abbreviated his work day.  He claimed 
that his leg disabilities limited his walking to five 
minutes, standing to five minutes, and that leg pain and 
weakness limited his functional ability.  He complained of 
experiencing pain, weakness, and fatigue.  The veteran 
claimed that after sitting for five minutes his legs would 
start a throbbing sensation and he would lose feeling in his 
legs.  

On examination, the veteran was found to be morbidly obese.  
He was able to ambulate the length of hallway to the 
examination room, approximately 200 feet.  However, the 
ambulation required a significant amount of time and the 
assistance of a handrail.  His gait was wide-based, 
tentative, and apparently labored.  The veteran significantly 
favored his right leg during ambulation.  He was unable to 
demonstrate tandem gait due to instability.  He required the 
use of a wheelchair on his return from the examination room.  
It was noted that the veteran did not use assistive devices.  

Examination of the veteran's legs revealed extensive palpable 
varicosities on both lower extremities, some of which were 
painful with palpation.  The veteran had petechiae and brawny 
changes on the right lower extremity and extensive brawny 
changes and erythematous discoloration on the left lower 
extremity.  While there was no edema found in the right leg, 
there was slight edema in the left leg.  There were no open 
or draining lesions.  Significant color changes extended from 
the toes to the knees on the left leg.  There were 
hyperkeratotic nails on both feet.  Distal pulses were intact 
and the lower extremities were warm to the touch.

Doppler testing of the lower extremities found no evidence of 
obstruction to the deep venous flow.  Ankle brachial index in 
both legs was greater than 1.0 and the examiner opined this 
revealed no evidence of arterial insufficiency.  The 
diagnoses included clinical manifestations of peripheral 
vascular disease (left greater than the right); a history of 
multiple bilateral deep vein thromboses with continued use of 
anticoagulation medication, and varicosities of both lower 
extremities.

A VA medical notation of late October 2000 indicated that the 
veteran had developed a venous stasis ulcer on his left lower 
leg.  He was instructed to stay off his feet and away from 
work in order for the ulcer to heal.  The veteran was 
released for work in early December 2000.  However, in a note 
prepared a few days later, the veteran was again instructed 
to be non-weight bearing and off work due to recurrent venous 
stasis ulcer.  In a certification to the veteran's employer, 
a VA physician indicated that the veteran needed to be non-
weight bearing, with leg elevated, and have weekly dressing 
changes.  The duration of this condition was opined to be 
four to six weeks.  Memorandum from the veteran's VA 
physician prepared between February and August 2001 indicated 
that the veteran continued to be excused from work due to 
venous stasis ulcer.  In late August 2001, the veteran was 
authorized to return to full employment.  

Analysis

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
In fact, the RO informed the veteran of its duty to assist 
him in connection with this appeal in a letter of March 2001.  
He was also informed of his responsibilities regarding the 
development of the pertinent evidence.  The RO requested his 
help in developing both the medical and lay evidence 
regarding his claim for increased evaluations.  In the 
statement of the case (SOC) of February 2001 and the 
supplemental statement of the case (SSOC) of March 2001, the 
veteran was informed of the evidence obtained and reviewed by 
the RO and of the pertinent laws and regulations regarding 
the claim on appeal.

VA has obtained all pertinent medical and treatment records 
identified by the veteran.  VA has also obtained a VA 
compensation examination in June 2000 that thoroughly 
discussed the veteran's vascular disorders of the lower 
extremities and their effect on his work performance.  The 
veteran has not requested a hearing before VA, even after he 
was presented with the opportunity to request such a hearing 
in the VA Form 9 received in February 2001.  

Based on these facts, the Board determines that no reasonable 
possibility exists that further assistance would aid in the 
substantiation of the issues decided below.  See 38 U.S.C.A. 
§ 5103A.  In addition, as the veteran and his representative 
have been provided with the opportunity to present evidence 
and arguments on his behalf and availed themselves of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Evaluations.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  In addition, 38 C.F.R. § 4.10 
provides that in cases of functional impairment, evaluations 
must be based on the lack of usefulness of the affected part 
or systems, and medical examiners must furnish, in addition 
to the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability on the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report; they also enable VA to make a more precise evaluation 
of the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

The criteria for evaluating varicose veins (Diagnostic Code 
7120) and post-phlebitic syndrome (Diagnostic Code 7121) are 
as follows: Massive board-like edema with constant pain at 
rest is rated as 100 percent disabling.  A 60 percent 
evaluation is awarded when there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 40 percent evaluation is given when 
there is persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration.  38 C.F.R. § 4.104.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2001)

In recent years, the medical evidence reveals that the 
veteran has treated his vascular problems of the lower 
extremities with warfarin therapy, anticoagulation 
medication, and compression stockings.  Regarding the 
veteran's left leg thrombophlebitis and its residuals, the 
medical evidence indicates that prior to October 30, 2000 the 
veteran's primary complaints were aching and fatigue in this 
leg.  The outpatient records prior to October 30, 2000 report 
that the veteran denied bleeding, unusual pain, swelling, or 
discoloration in his legs.  His left leg exhibited on 
examination in June 2000 extensive varicosities that were 
painful on palpation, extensive brawny changes with 
erythematous discoloration, and slight edema.  These findings 
were confirmed on the color photographs.  Diagnostic testing 
revealed no deep venous obstruction or arterial 
insufficiency.  The Board finds that these symptoms warrant a 
40 percent evaluation.

However, a 60 percent evaluation is not warranted for the 
left leg disability prior to October 30, 2000.  The medical 
examinations of the left leg in recent years, and 
specifically the vascular examination of June 2000, did not 
report any induration or persistent ulceration.  While the 
veteran did complain of a superficial ulcer in the outpatient 
records of December 1999, he indicated that these problems 
were controlled by prescribed ointments.  Therefore, the 
veteran's problems with ulcers could not be characterized as 
persistent prior to October 30, 2000.  As there is no medical 
or lay evidence of persistent ulcers prior to October 30, 
2000, an evaluation in excess of 40 percent disabling cannot 
be awarded for this period.

Starting on October 30, 2000, the medical evidence indicates 
that the veteran developed a persistent or recurrent stasis 
venous ulcer on his left lower extremity.  The VA physician's 
memorandums and outpatient records from this period confirm 
this finding.  This ulcer was so severe that the veteran was 
prohibited from working until August 22, 2001.  An outpatient 
record of October 2000 also indicates that the veteran began 
to experience increased pain and swelling in his left leg.  
As there is medical evidence that the veteran began suffering 
persistent swelling (edema) and persistent ulceration from 
October 30, 2000 until August 22, 2001; he is entitled to a 
60 percent evaluation for his left leg vascular disability 
during this period of time.  The treating physician did not 
indicate that the veteran had board-like edema.  A review of 
the medical evidence during this period indicates that the 
primary problem with the veteran was a persistent ulcer on 
the left leg that required elevation of the leg and frequent 
changes of the dressing.  At no time has the veteran claimed 
that board-like edema existed in his left leg.  Thus, a total 
rating based on the schedular criteria is not warranted 
during the period from October 30, 2000, to August 22, 2001.  

However, VAOPGCPREC 12-2001 (July 6, 2001) has interpreted 
Roberson v. Principi, No. 00-7009, 2001 U.S. App. LEXIS 11008 
(Fed. Cir. May 29, 2001) to hold the following:

1.  Once a veteran:  (1) submits evidence 
of a medical disability; (2) makes a 
claim for the highest rating possible; 
and (3) submits evidence of 
unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been 
satisfied and VA must consider whether 
the veteran is entitled to total 
disability based upon individual 
unemployability (TDIU).  

2.  A veteran is not required to submit 
proof that he or she is 100% unemployable 
in order to establish an inability to 
maintain a substantially gainful 
occupation, as required for a TDIU award 
pursuant to 38 C.F.R. § 3. 340(a).  

In the present case, VA medical records clearly find that the 
veteran was not employable from October 30, 2000, to August 
22, 2001.  Thereafter, he was released to return to work.  
Because it has been determined that the impairment caused by 
the left lower extremity was consistent with the criteria for 
a 60 percent rating, and taking into consideration the 
determination of VA General Counsel, the veteran is entitled 
to a total rating based on individual unemployability for the 
period from October 30, 2000, to August 22, 2001.

There are no medical records dated after August 2001 
associated with the claims file.  As the available medical 
evidence indicates that the veteran's left leg vascular 
disorder may have significantly improved after this date; a 
schedular evaluation of this disorder subsequent to August 
22, 2001 cannot be equitably determined.  Evaluation of the 
veteran's thrombophlebitis of the left lower extremity for 
the period following August 22, 2001 is discussed in the 
following remand.

Turing to the veteran's right leg vascular disability, the 
Board initially notes that the RO has continued a 30 percent 
evaluation of this disorder under the schedular criteria 
found at 38 C.F.R. § 4.104, Diagnostic Code 7121 that was 
effective prior to January 12, 1998.  As the veteran's claim 
for an increased evaluation of this disorder was received by 
the RO in May 2000, following the effective change in the 
schedular criteria by over two years, an evaluation of this 
disorder under the old criteria is not appropriate.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.)  Therefore, the Board will evaluate this 
disability only under the schedular criteria effective on 
January 12, 1998.

In the outpatient records of recent years, the veteran has 
complained of pain, weakness, and fatigue in his right lower 
extremity.  He has repeatedly denied any symptoms of bleeding 
or unusual swelling or discoloration of the right leg.  The 
only reported examination in recent years of the right leg 
was conducted during the VA vascular examination of June 
2000.  His right leg had extensive varicosities that were 
painful to palpation, petechiae and brawny changes, 
significant color changes, but no evidence of edema or 
lesions.  These findings were substantiated with color 
photographs of the right leg.  The outpatient records 
subsequent to this examination do not indicate any changes in 
the veteran's right leg disability, nor has the veteran 
claimed that his right leg symptomatology increased during 
this period.  Based on this medical evidence, a 40 percent 
evaluation under the criteria found at Codes 7120 and 7121 is 
not warranted.  There is no medical evidence in recent years 
of persistent edema or ulceration in the right leg.  Thus, an 
increased evaluation for the veteran's varicose veins of the 
right lower extremity with thrombophlebitis is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against higher evaluations that doctrine is not 
applicable regarding further increase.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation for thrombophlebitis of the left lower 
extremity in excess of 40 percent disabling is denied for the 
period prior to October 30, 2000.

A rating of 60 percent for thrombophlebitis of the left lower 
extremity is granted from October 30, 2000, subject to the 
laws and regulations governing the award of monetary 
benefits.

Total rating based on individual unemployability based is 
granted for the period from October 30, 2000 to August 22, 
2001; subject to the laws and regulations governing the award 
of monetary benefits.

An evaluation for varicose veins of the right lower extremity 
with thrombophlebitis in excess of 30 percent disabling is 
denied.


REMAND

As discussed above, it appears based on the VA physician's 
memorandum and outpatient evidence that the veteran's left 
leg vascular disability underwent a significant improvement 
in August 2001.  However, the medical evidence is too scanty 
to confirm this improvement and the degree of symptomatology 
associated with the left leg after August 22, 2001.  
Therefore, this issue must be remanded for development of the 
medical evidence and VA compensation examination.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify all 
healthcare providers, VA or private that 
treated him for the vascular problems 
associated with his lower left extremity 
since August 22, 2001.  Information 
regarding these healthcare providers 
should, as much as possible, include 
name, address, and dates of treatment.  
Based on his response, the RO should 
attempt to procure copies of all 
treatment records which have not 
previously been obtained from identified 
treatment sources.  If such records are 
unavailable, the identified VA facility 
should be specifically requested to so 
indicate.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  The veteran should be afforded the 
appropriate VA examination to evaluate 
his service-connected thrombophlebitis of 
the left lower extremity.  It is 
imperative that the veteran's entire 
claims folder, to include a complete copy 
of this REMAND, be provided to, and 
reviewed by, the examiner in connection 
with the examination.  Any testing deemed 
necessary by the examiner should be 
conducted.  The examiner should 
specifically comment on the degree of the 
veteran's industrial impairment 
exclusively due to his service-connected 
thrombophlebitis of the left lower 
extremity.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
examinations should be associated with 
the veteran's claims folder.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand, and if they are not, the RO must 
implement corrective procedures.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should evaluate 
the level of disability associated with 
the veteran's thrombophlebitis of the 
left lower extremity subsequent to August 
22, 2001.  In addition, the RO should 
review the available evidence and 
determine whether the veteran's 
thrombophlebitis of the left lower 
extremity should be referred for 
consideration of an extra-schedular 
evaluation under the provisions of 
38 C.F.R. § 3.321(b).  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a SSOC.  This SSOC must 
specifically inform the veteran and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claims.  See 
38 U.S.C. § 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals






 

